O’Neall, J.
In charging an executor, administrator, guardian or trustee with interest, it is to be charged on annual balances. The mode of malting up the account has been repeatedly explained; but in order to guide the Commissioner, I will, from his own report, give him a practical application of the rule laid down in Foot v. Van Ranst, Jones v. West, Harper v. Addis, and Davis v. Wright. (2 Hill, 560.)
I perceive throughout the report, that the defendant received funds for his ward in the course of each current year, and that the Commissioner has charged him with interest from the day he received such funds respectively. According to the cases which I have cited, he is entitled to hold a fund thus received until the end *of the year in which it was r^,. .. received, free of interest. It is then brought into the account, ■- and whatever balance is in the defendant’s hands, after deducting his expenditures, constitutes an interest-bearing fund for the succeeding year, the interest of which is to be applied to the payment of expenditures in it; and if less than them, the balance is deducted from the principal: if the interest, however, exceed- the expenditures, any balance left is kept in a separate column, so as not to be compounded.
For example, the defendant, in May, 1831, received $350 43; this sum he was entitled to hold free of interest until the 1st of January, 1822; from it was to be deducted his payments for 1821, $23 62, leaving a balance of $326 81, on which interest is computed for 1822, and amounts to $22 87, which is to be applied to the payment of the expenditures of the ward which excee"d the interest of $24 00, — which is to be deducted from the principal: but in that year the guardian received for his ward $119 50, which is to be brought into the account at the end of the year, and being added to the balance of 1821, $326 81, makes an aggregate of the ward’s funds in 1822, of $446 31, from which is to be deducted the-balance of the expenditures for 1822, after extinguishing the current interest, $24 00, leaving a balance of $422 31, on which interest is to be computed for 1823. The same mode of making up the accounts can be carried on through all the succeeding years.
The Chancellor’s decree with these explanations, is affirmed.
Johnson, J., and Harder, J., concurred.